Citation Nr: 1534497	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder, claimed as residuals of bilateral (right and left) shoulder injuries.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from October 1976 to October 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO, inter alia, denied the petition to reopen a claim for service connection for residuals of bilateral shoulder injuries.

In an August 2013 decision, the Board, inter alia, granted the petition to reopen the claim for service connection for residuals of bilateral shoulder injuries and remanded the reopened claim to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.

In August 2014, the Board again remanded the claim to the RO, via the AMC, for further development.  After accomplishing further action with regard to the issue on appeal, the AMC issued a May 2015 supplemental statement of the case (SSOC), reflecting continued denial of the Veteran's claim for service connection.  The AMC then returned this matter to the Board for further appellate consideration.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran.  A review of the documents in Virtual VA reveals various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.





REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As detailed in the Board's prior remands, the Veteran has alleged that he injured his shoulders when the Armored Personnel Carrier he was operating was hit by a tank.  Service treatment records are negative for findings, complaints or treatments or a shoulder injury.  However, a November 2005 statement from a fellow service member described the incident in which the Veteran injured his shoulder.
An October 2013 VA examiner opined that it was less likely than not that the Veteran's bilateral shoulder disorder was incurred in or caused by the claimed in-service injury, event or illness as the discharge examination did not show a shoulder condition or was demonstrated within one year of discharge.  However, no rationale was provided for this opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  In its August 2013 remand, the Board instructed the AOJ to obtain an etiology opinion as to the claimed bilateral shoulder disorder, to include on a direct and presumptive basis.

As a result, in August 2014, the Board found that a VA addendum opinion was required to resolve the claim.  In a September 2014 addendum opinion, a VA examiner indicated that there was a 23 year period of time between the Veteran's discharge from service and shoulder problems, that no medical treatment eliminated the present shoulder condition as "service connection," and that the Veteran had sustained a right shoulder injury in 2002.  In a second addendum opinion dated in April 2015, this VA examiner opined that the current shoulder conditions cannot be attributed to the in-service shoulder injury as there were no complaints of shoulder problems at discharge until 22 years later and the Veteran injured his shoulders.  
Unfortunately, these addendum opinions did not address the questions posed by the Board, namely whether it was very likely, at least as likely as not or unlikely that the Veteran's current bilateral shoulder disorder was directly related or attributable to disease, injury or event during service.  In addition, the examiner did not provide an opinion as to whether the Veteran's diagnosed degenerative joint disease of both shoulders manifested to the required minimum compensable degree within one year of discharge from service.

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claims for service connection for a bilateral shoulder disorder.  See 38 U.S.C.A.       § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Hence, the AOJ should arrange to obtain an addendum opinion from the VA examiner that provided the September 2014 and April 2015 addendum opinions or another appropriate physician based on claims file review, if possible.  The AOJ should only arrange for further examination of the Veteran to obtain the requested opinion if such examination is deemed necessary in the judgment of a competent medical professional-i. e., the physician designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to the Veteran by the appropriate medical facility.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A  § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the September 2014 and April 2015 opinions. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of a competent, medical professional.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

With respect to diagnosed bilateral shoulder disability, for  each shoulder, the physician should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to whether is at least as likely as not (i.e., a 50 percent or greater probability) that (a) the disability had its onset during service; (b) arthritis was manifest to a compensable degree within one year of service discharge (i.e., October 1979); or (c) the disability is otherwise medically related to the Veteran's service, to include his reported in-service bilateral shoulder injury that occurred when an Armored Personnel Carrier he was operating was hit by a tank.

The examiner must provide responses to (a), (b) and (c), above.  In provide such responses, all pertinent in- and post-service medical and other objective evidence of record, as well as all lay assertions, to include competent assertions as to the nature, onset and continuity of the Veteran's symptoms, must be considered. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

4.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to the Veteran by the appropriate medical facility.  


5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal.

If the Veteran fails, without good cause, to report to any  scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include all that added to the electronic claims file since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



